DETAILED ACTION

	This action is responsive to amendments filed 12/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-17, 23, 25 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the emulating commands are received by the DTPU from the DTC and/or the DAD, in view of all other limitations present in the claims.
Kadi (2016/0048460) teaches emulation support for an emulated card on multiple platforms communicating across a network.  Kadi teaches that the card is emulated, but fails to teach an additional card device which communicates on the network, and therefore the emulated card cannot be both the DTPU and the DTC.  Kadi also does not teach an ATM or POS.
Purves (2015/0073907) teaches a wearable watch which communicates with various devices for operation, but is silent as to that emulation commands are passed to it, and is also silent as to an ATM or POS.
Khilnani (2014/0279509) teaches a transaction request including a vendor, a user, a payment carrier and payment platform.  Khilnani is silent as to that that emulation commands are passed to any of the devices involved.
Coppinger (2011/0244920) teaches emulation support for an emulated card on multiple platforms communicating across a network.  Coppinger teaches that the card is emulated, but fails to teach an additional card device which communicates on the network, and therefore the emulated card cannot be both the DTPU and the DTC.  
Rogers (2004/0117135) teaches a method for determining gasoline prices for a transaction, where the POS has emulation software that reads only commands from a POS terminal.  However, this POS emulation software cannot be construed as the DTPU, as the DTPU is a purchasing-side device, and not a transaction-side device.
Generally, examiner finds numerous transaction systems which include an emulated card which is passed commands from an outside source, but these systems do not exist on a transaction card which is also being used for a transaction.
Claims 2-17 depend upon claim 1, and are therefore also allowed.  Claims 23, 25 and 36 are allowed for the same reasons as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876